DETAILED ACTION
This communication is a first office action on the merits. Claims 1-5, as originally filed are currently pending and have been considered below.

Election/Restrictions
Applicant's election with traverse of Species A in the reply filed on 25 March 2022 is acknowledged.  The traversal is on the ground(s) that there is no search burden and no distinct inventions.  This is found persuasive.
The requirement is withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abel (US 1,973,243).
Regarding claim 1, Abel discloses an apparatus comprising:
an upper cover portion (7) and a curled edge portion (1, 2, 3, 4, 5), the curled edge portion including a first bulge portion (1) and a second bulge portion (4), wherein the first bulge portion is arranged at one side of the upper cover portion and is connected with the upper cover portion (Fig. 2 as shown); the second bulge portion is arranged below the first bulge portion and is connected with the first bulge portion (Fig. 2 as shown); and the upper cover portion and the curled edge portion are integrally processed and molded (Fig. 2 as shown).

Regarding claim 2, Abel further discloses wherein the first bulge portion and the second bulge portion integrally form an arc-shaped bulge portion (Fig. 2 as shown).

Regarding claim 3, Abel further discloses wherein the bottom of the upper cover portion is an arc-shaped bottom (Fig. 2 shows wherein the top portion 7 arcs at its edge toward vertical side walls.

Regarding claim 4, Abel further discloses wherein a plurality of threading holes (8) are provided through the upper cover portion (Fig. 1 as shown).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abel as applied to claim 4 above, and further in view of Ford (US 1,786,839).
Regarding claim 5, Abel discloses the invention except for wherein the number of the threading holes is four.
Ford teaches a button with four holes (11).
From this teaching of Ford, it would have been obvious to one of ordinary skill in the art at the time of the invention to use four holes to achieve greater securement of the button including increased rotational resistance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        

/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677